Jamal Sizer v. State of Maryland, No. 1, September Term, 2017. Opinion by Greene, J.


CONSTITUTIONAL LAW – FOURTH AMENDMENT – REASONABLE
SUSPICION
The Court of Appeals held that the hearing court erred in suppressing evidence that was
seized after a Terry stop because the hearing court did not consider the totality of the
circumstances. On the basis that an officer has reasonable suspicion that criminal activity
is afoot, an officer may conduct a Terry investigatory stop. Terry v. Ohio, 392 U.S. 1, 88
S. Ct. 1868, 20 L. Ed. 2d 889 (1969). When reviewing whether reasonable suspicion exists,
a hearing court must apply the totality of the circumstances test, such that no one factor in
the analysis is dispositive. The Court of Appeals held that where officers observed a group
of individuals openly drinking what appeared to be an alcoholic beverage and one of them
threw a bottle to the ground, the officers had reasonable suspicion to investigate a potential
open container violation and to determine who threw the bottle. The defendant’s flight
from the group upon the officers’ approach should have been considered as one factor
among others in the totality of the circumstances analysis.


CONSTITUTIONAL LAW – FOURTH AMENDMENT – EXCLUSION OF THE
EVIDENCE – ATTENUATION DOCTRINE
As explained by the United States Supreme Court recently in Utah v. Strieff, -- U.S. --, 136
S. Ct. 2056, 195 L. Ed. 2d 400 (2016), to remove the taint from evidence obtained as a
result of an illegal stop or search and seizure, the attenuation doctrine is the appropriate
law to apply to determine admissibility of evidence when the defendant is arrested pursuant
to the discovery of a pre-existing arrest warrant.
Circuit Court for Howard County
Case No. 13-K-15-056103
Argued: September 6, 2017                IN THE COURT OF APPEALS

                                                OF MARYLAND

                                                        No. 1

                                             September Term, 2017

                                  ______________________________________

                                                 JAMAL SIZER

                                                         v.
                                           STATE OF MARYLAND


                                        Barbera, C.J.
                                        Greene,
                                        Adkins,
                                        McDonald,
                                        Watts,
                                        Hotten,
                                        Getty,

                                                    JJ.
                                  ______________________________________

                                             Opinion by Greene, J.
                                    Adkins and Hotten, JJ., concur and dissent.
                                  ______________________________________

                                        Filed: November 28, 2017
       In the case before us, we are asked to consider the constitutionality of the stop and

the subsequent search incident to the arrest of Petitioner, Jamal Sizer. On the evening of

November 20, 2015, five or six officers of the Howard County Police Department

Pathways Patrol Unit, a bicycle patrol unit, observed Mr. Sizer and others congregating in

a public parking lot, drinking from what appeared to be an open alcohol container. The

officers described the group as “loud and disorderly.” The officers observed a bottle being

thrown and heard it hit the ground, but could not see who threw the bottle. The officers

approached the group to investigate who in the group threw the bottle. Mr. Sizer fled upon

the officers’ approach. A chase ensued and ended with the seizure of Mr. Sizer, which led

to the discovery that he possessed a .38 caliber revolver in his backpack.

Contemporaneously with the seizure of Mr. Sizer, an officer recognized Mr. Sizer as

having an outstanding arrest warrant. Subsequently, pursuant to the discovery of the

outstanding warrant, Mr. Sizer was arrested and taken to the local police precinct, where

an officer searched Mr. Sizer incident to his arrest and recovered a baggie containing

twenty-seven pills of oxycodone, a controlled dangerous substance, hidden in his sock.

       Mr. Sizer filed a motion to suppress the firearm and the pills recovered from his

person, and after a hearing, the Circuit Court for Howard County granted his motion. The

State appealed, pursuant to Maryland Code, Courts and Judicial Proceedings Article, § 12-

302(c)(4) (1973, 2013 Repl. Vol., 2016 Supp.). In a reported opinion, the Court of Special

Appeals reversed the judgment of the Circuit Court, holding that the stop was

constitutional. State v. Sizer, 230 Md. App. 640, 658, 149 A.3d 706, 717 (2016). The

intermediate appellate court held in the alternative that, assuming arguendo that the stop
was unlawful, the evidence recovered would have been admissible under the independent

source doctrine because Mr. Sizer was arrested on a valid pre-existing warrant that was

independent of the illegal stop. Id. at 669, 149 A.3d at 723. A concurring member of the

three-judge panel, Judge Kathryn Graeff, concluded that, assuming arguendo that the stop

was illegal, the evidence that was recovered from Mr. Sizer would have been admissible

under the attenuation doctrine, rather than the independent source doctrine, in light of this

Court’s decisions in Myers v. State, 395 Md. 261, 909 A.2d 1048 (2006), Cox v. State, 397
Md. 200, 916 A.2d 311 (2007), and the United States Supreme Court’s decision in Utah v.

Strieff, -- U.S. --, 136 S. Ct. 2056, 195 L. Ed. 2d 400 (2016). Id. at 680–81, 149 A.3d at

730.

       We review the issue of whether the officers had reasonable suspicion to stop Mr.

Sizer. We hold that the officers had reasonable suspicion to conduct a stop when they

witnessed what appeared to be criminal activity occurring immediately before the

investigatory stop. In the alternative, we hold that, even assuming the stop was unlawful,

the evidence recovered from Mr. Sizer would be admissible in evidence because the

attenuation doctrine would apply, pursuant to the Supreme Court’s reasoning in Strieff.

       For reasons stated in this opinion, we shall affirm the judgment of the Court of

Special Appeals to the extent that it held that the officers had reasonable suspicion to stop

Mr. Sizer. We also, alternatively, affirm the judgment of the intermediate appellate court

and adopt the reasoning of the concurring opinion, penned by Judge Graeff, with respect

to the application of the attenuation doctrine.



                                              2
                                               I.

                                          Initial Stop

       The relevant undisputed facts are taken from testimony presented at the suppression

hearing. On the evening of November 20, 2015, five or six officers, from the Howard

County Police Department Pathway Patrol Unit (“Patrol Unit”), on routine patrol, biked

the footpaths that “lead all throughout Columbia, [Maryland].” While on the footpath,

officers in the Patrol Unit observed a group of individuals “play fighting and passing

around an alcoholic beverage back and forth.” The Patrol Unit suspected that the beverage

was alcohol because it was in a brown paper bag and the group’s body language was

“consistent with individuals drinking.” The officers, from 25-35 yards away from the

group, observed a bottle being thrown and heard it hit the ground, but could not see who

threw the bottle. At that point, the officers approached the group to investigate. When the

officers were approximately five feet away, Mr. Sizer fled on foot, away from the officers.

       Officer Andrew Schlossnagle, one of the officers in the Patrol Unit, gave immediate

chase and “physically took [Mr. Sizer] to the ground.” As Mr. Sizer was being tackled to

the ground, he revealed that he was carrying a handgun on his person. Within seconds of

the takedown, another officer from the Patrol Unit recognized Mr. Sizer as the subject of

an outstanding arrest warrant. At that point Mr. Sizer was arrested and taken to the police

satellite station in the Village Center pursuant to the officers’ belief that he was the subject

of a pre-existing warrant. At the satellite station, the officers confirmed the existence of

the warrant and performed a search of Mr. Sizer incident to his arrest. The officers

recovered a .38 caliber handgun from Mr. Sizer’s backpack and twenty-seven pills of

                                               3
oxycodone, a controlled dangerous substance, from Mr. Sizer’s sock. Additional facts will

be discussed as needed.

                                   Suppression Hearing

       Mr. Sizer moved to suppress the weapon and the pills, arguing that the evidence was

obtained pursuant to an unlawful stop. At the suppression hearing, members of the Patrol

Unit testified that the Owen Brown Village Center was a “high” or “higher crime area,”

compared to other parts of Columbia, Maryland. The State argued that Mr. Sizer’s flight

in a high crime area was enough to give the officers reasonable suspicion to conduct a stop

under Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968) (“Terry stop”);

see also Illinois v. Wardlow, 528 U.S. 119, 120 S. Ct. 673, 145 L. Ed. 2d 570 (2000) (“Terry

stop in a high crime area”).

       The three testifying officers similarly characterized the Owen Brown Village Center

as a high crime area. Officer Schlossnagle testified that the Owen Brown, Long Reach,

and Oakland Mills Village Centers “tend to [have] an increase in calls for service and just

general issues. There tends to be more calls for service in that – in those congested areas.”

When asked about what types of crimes he had investigated in the Owen Brown Village

Center, the officer responded, “[W]e were tasked to Owen Brown because of the increased

calls for service and on-going trends in the area.” The Circuit Court judge interjected:

       [COURT]: Is “increased calls for service” a nice way of saying “high
       crime[]?”
       [OFFICER SCHLOSSNAGLE]: Yes, Your Honor.
       [COURT]: Thank you. I mean, just so I know what we’re talking about.




                                             4
       Officer Schlossnagle explained that at the time of the incident, there was “an

ongoing robbery series” and that “business owners . . . were complaining of quality of life

issues, [such as controlled dangerous substance] violations, loitering, drinking, where the

business centers requested an increased presence.” Officer Schlossnagle also explained

that “there was a report of a subject displaying a handgun the day before in the footpaths

and fields that abut up to the village center.” 1 He testified that “there is a network of

footpaths that leads up to the back side of [the village center].” A second officer, Corporal

James Zammillo, testified that the Owen Brown Village Center was a “high crime area” as

compared to other parts of Columbia. Corporal Zammillo explained that his assignment as

a member of the bike team patrol included “passively patrolling the ninety-plus miles of

pathway that traverses through Columbia.” Corporal Zammillo confirmed Officer

Schlossnagle’s testimony that there was “an ongoing robbery series” in the area.

       A third officer, Officer Ronald Baker, the only witness called by the defendant,

testified that the patrol officers had been “traveling the pathways, and we came across the

Owen Brown Village Center, but we stopped at the entrance to the Owen Brown Village

Center via [the] pathway.” He explained that, at the time of observing the group of




1
  Collectively, the testimony from two officers about the location of the handgun incident
can, at best, be described as ambiguous. On cross examination, one officer described the
incident as having been reported “that there was a handgun seen in the area the day
before[.]” On redirect, that officer testified that the handgun was displayed “near a school
and also near a community center and a library[.]” Another officer testified that “there was
an individual reportedly armed with a handgun and pointing it in the area [] passing the
parking lot of the Howard County Library off Cradlerock.”
                                             5
individuals, he recognized one individual whom he knew had been banned from the Owen

Brown Village Center:

       [STATE]: Is Mr. Davis banned from the -- I believe it’s the Owen Brown
       Village Center?
       [OFFICER BAKER]: Yes, he is.
       [STATE]: And you indicated -- did you indicate you were waiting for him,
       to see if he would enter where he was banned from?
       [OFFICER BAKER]: Yes.
       [STATE]: And where specifically was that?
       [OFFICER BAKER]: That particular area we were at, to the best of my
       knowledge, that parking lot isn’t part of the village center. So, we was [sic]
       watching him and the group to see if they were going to enter the banned
       part of the village center.

Officer Baker also testified that when the officers were about five feet away, the group

noticed the officers. Officer Baker testified that his uniform consisted of a badge and the

word “Police” on the front of the jacket in neon lettering. Two other officers testified with

a similar description of their uniform. Later, in Officer Baker’s testimony, he stated that it

appeared that Mr. Sizer ran as soon as Mr. Sizer observed the officers:

       [STATE]: How far away were you from this group of suspects -- subjects
       when you believed they noticed you?
       [OFFICER BAKER]: Well, as we approached, probably about five feet when
       they turned around to see us.
       [STATE]: And as soon as they noticed you, did Mr. -- did one of the suspects
       run?
       [OFFICER BAKER]: Yes.
       [STATE]: And did you write in your report that as soon as the suspect
       observed officers . . . Is that correct?
       [OFFICER BAKER]: Yes.
                              *              *        *
       [STATE]: You indicated in your report that the subject ran as soon as he
       recognized you were there.
       [OFFICER BAKER]: It appeared that way; yes.




                                              6
       The officers testified that they were concerned with the group’s general

disorderliness and possible open container violations. None of the officers testified that

they believed the group was connected to the “ongoing robbery series,” or that they

suspected any member of the group was the individual who had displayed a gun on the

previous night.

       After the three officers testified, the hearing judge first analyzed whether Mr. Sizer’s

flight was legally sufficient to conduct a Terry stop. Terry v. Ohio, 392 U.S. 1, 88 S. Ct.
1868, 20 L. Ed. 2d 889 (1968). The hearing judge found all three testifying officers “to be

truthful and credible” and that they had “testified today without embellishment.” She

found that “somebody [in] the group they cannot be sure whether it was Mr. Sizer or not -

- threw a bottle. The police were concerned, understandably, and approached the group.”

The hearing judge found that “there had been a complaint made of someone brandishing

or displaying a handgun in the parking lot of the Owen Brown Cradlerock Library, and

there was, understandably, concern. In general, the area is considered a high or higher-

crime area in Columbia.” Nevertheless, the hearing judge suppressed the evidence, and, in

doing so, indicated that she questioned whether “all the rules [were] followed[.]” The

hearing judge explained, “[T]he fact that Mr. Sizer ran, in and of itself, based on the

particular scenario that’s being given here today, is not sufficient.” Further, the hearing

judge concluded that the pre-existing arrest warrant did not attenuate the taint of the

unconstitutional stop.




                                              7
                                       Procedural History

         The State appealed the Circuit Court’s decision to suppress the evidence. The Court

of Special Appeals reversed the suppression of the weapon and the pills, and held that given

the totality of the circumstances, the stop was reasonably justified. Sizer, 230 Md. App. at

658, 149 A.3d at 717. The Court of Special Appeals alternatively held that had the stop

not been constitutional, the evidence would not have been suppressed due to Mr. Sizer’s

pre-existing arrest warrant, although the three-judge panel disagreed as to the reason for

non-suppression of the evidence. Id. at 669, 149 A.3d at 723.

         Mr. Sizer petitioned this Court for certiorari, which we granted. Sizer v. State, 452
Md. 3, 155 A.3d 890 (2017). In the interest of clarity, we have condensed Mr. Sizer’s

questions for certiorari into two questions: Did the arresting officers have reasonable

suspicion to stop Mr. Sizer, and if the arresting officers did not have reasonable suspicion

to stop and detain Mr. Sizer, was the suppression of the evidence justified?2


2
    Mr. Sizer’s petition for certiorari raised the following questions:

    (1) Where the police illegally stop a person, discover a valid, pre-existing arrest
        warrant, and seize evidence from the person during a search incident to arrest,
        must the admissibility of that evidence be determined based on an application
        of the “attenuation factors,” as held in Utah v. Strieff, 136 S. Ct. 2056 (2016),
        Cox v. State, 397 Md. 200 (2007), and Myers v. State, 395 Md. 261 (2006),
        or may a court, as the Court of Special Appeals did in this case, reject the
        attenuation doctrine and find that such evidence will always be admissible
        because the arrest warrant constitutes an “independent source”?

    (2) Did the hearing judge correctly rule that the discovery of a valid, pre-existing
        arrest warrant did not attenuate the connection between the illegal
        “takedown” of Petitioner and the evidence seized from him shortly
        thereafter?

                                                8
                                                II.

                                     Standard of Review

       When reviewing a hearing judge’s ruling on a motion to suppress evidence under

the Fourth Amendment, we consider only the facts generated by the record of the

suppression hearing. Longshore v. State, 399 Md. 486, 498, 924 A.2d 1129, 1135 (2007).

We view the evidence and all reasonable inferences drawn therefrom in the light most

favorable to the party prevailing on the motion, in this case, Mr. Sizer. Id. We review the

hearing judge’s findings for clear error. Id.

       Finally, we review the hearing judge’s legal conclusions de novo, making our own

independent constitutional evaluation as to whether the officer’s encounter with the

defendant was lawful. Ferris v. State, 355 Md. 356, 368, 735 A.2d 491, 497 (1999). In

other words, our plenary review of the record for error requires application of the facts

under a totality of the circumstances analysis.




 (3) Where a person is under no obligation to interact with the police, does flight
     to avoid that interaction, by itself, justify a Terry stop; and if so, does it still
     justify the stop where there is evidence that flight was provoked by the
     threatening or startling actions of police officers?

 (4) Did the hearing judge correctly rule that the police violated Petitioner’s
     Fourth Amendment rights where, inter alia, six officers patrolling the
     footpaths of Columbia on unmarked bicycles after dark, who testified that,
     especially at night, people do not immediately recognize them as police, rode
     towards a loud group of people to investigate the improper disposal of a glass
     bottle, the group first noticed the officers when they were five feet away and
     was visibly “startled,” and the only observation officers made regarding
     Petitioner before tackling him was that he immediately ran upon noticing the
     six bicyclists riding towards him?
                                                9
                                              III.

                                    Parties’ Contentions

       Mr. Sizer’s arguments generally focus on the officers’ consideration of Mr. Sizer’s

flight in what the officers characterized as a high crime area. He asserts that the officers

did not have a “particularized and objective basis” to support reasonable suspicion for the

stop. Mr. Sizer correctly acknowledges that the United States Supreme Court has not

imposed a bright-line rule that flight in a high crime area is always sufficient to generate

reasonable suspicion of criminal activity. Mr. Sizer postulates, however, that if this Court

affirms the suppression court’s decision, it will effectuate a bright-line rule that neither the

Supreme Court nor this Court has endorsed. Mr. Sizer relies on the Supreme Court’s

decision in Wardlow for his contention that flight is merely a display of a citizen’s

constitutional “right to ignore the police and go about his business.” Illinois v. Wardlow,

528 U.S. 119, 125, 120 S. Ct. 673, 676, 145 L. Ed. 570, 577 (2000). Finally, Mr. Sizer

urges us to hold that flight should be given minimal weight in a totality of the circumstances

analysis.

       The State contends that Mr. Sizer’s flight was merely one of many factors that the

officers considered before attempting to conduct an investigatory stop. The State describes

these factors as Mr. Sizer’s flight, his presence in a high crime area, the group’s general

disorderliness, the suspected open container violation, and the improper disposal of a glass

bottle. The State implicitly concedes that the officers did not have a particularized

suspicion to stop Mr. Sizer at the moment they approached the group. Instead, the State

argues that at the moment the officers approached the group, they had observed enough

                                              10
suspicious activity to warrant further investigation based on the suspected littering and the

passing around of an apparent open alcoholic container.

                               Fourth Amendment Terry Stop

       The Fourth Amendment prohibits “unreasonable searches and seizures.” Generally,

when the government has violated a defendant’s Fourth Amendment rights, courts are

required to suppress evidence obtained as a result of an unconstitutional search or seizure.

Nardone v. United States, 308 U.S. 338, 340–41, 60 S. Ct. 266, 267, 84 L. Ed. 307, 311

(1939); Silverthorne Lumber Co. v. United States, 251 U.S. 385, 391–92, 40 S. Ct. 182,

182–83. 64 L. Ed. 319, 321 (1920); Weeks v. United States, 232 U.S. 383, 398, 34 S. Ct.
341, 346, 58 L. Ed. 652, 657 (1914). The exclusionary rule is “ordinarily . . . the

appropriate remedy for a violation of the Fourth Amendment.” Myers v. State, 395 Md.
261, 278, 90 A.2d 1048, 1058 (2006). Where there is a valid, pre-existing and untainted

arrest warrant, however, an exception to the exclusionary rule applies and the evidence

obtained in violation of the Fourth Amendment is admissible under the attenuation

doctrine. Strieff, -- U.S. at --, 136 S. Ct. at 2063, 195 L. Ed. 2d at 410.

       Fourth Amendment jurisprudence, as it pertains to stops and seizures, operates along

an escalating plane that begins with “unparticularized suspicion[s] or hunch[es]” and

crescendos at probable cause. Terry, 392 U.S. at 27, 88 S. Ct. at 1883, 20 L. Ed. at 909

(internal quotation marks omitted). Reasonable suspicion exists somewhere between

unparticularized suspicions and probable cause. See Alabama v. White, 496 U.S. 325, 330,

110 S. Ct. 2412, 2416, 110 L. Ed. 2d 301, 309 (1990). “And in determining whether the

officer acted reasonably in such circumstances, due weight must be given, not to his

                                              11
inchoate and unparticularized suspicion or ‘hunch,’ but to the specific reasonable

inferences which he is entitled to draw from the facts in light of his experience.” Terry,
392 U.S. at 27, 88 S. Ct. at 1883, 20 L. Ed. at 909.

       Reasonable suspicion “has been defined as nothing more than ‘a particularized and

objective basis for suspecting the particular person stopped of criminal activity.’” Stokes

v. State, 362 Md. 407, 415, 765 A.2d 612, 616 (2001) (citing United States v. Cortez, 449
U.S. 411, 417–18, 101 S. Ct. 690, 695, 66 L. Ed. 2d 621, 628–29 (1981)) (internal quotation

marks omitted); see also Bost v. State, 406 Md. 341, 356, 958 A.2d 356, 365 (2008).

Moreover, reasonable suspicion is a “common sense, nontechnical conception that

considers factual and practical aspects of daily life and how reasonable and prudent people

act.” Bost, 406 Md. at 356, 958 A.2d at v365, (quoting Stokes v. State, 362 Md. 407, 415,

765 A.2d 612, 616 (2001)). The reasonable suspicion standard “‘does not allow [a] law

enforcement official to simply assert that innocent conduct was suspicious to him or her.’”

Crosby v. State, 408 Md. 490, 508, 970 A.2d 894, 904 (2009) (citing Bost v. State, 406 Md.
341, 357, 958 A.2d 356, 365 (2008)). “Rather, the officer must explain how the observed

conduct, when viewed in the context of all of the other circumstances known to the officer,

was indicative of criminal activity.” Id.; see Derricott v. State, 327 Md. 582, 591, 611 A.2d
592, 597 (1992).

       When explaining the degrees of suspicion necessary for reasonable suspicion, the

Supreme Court has explained that it is a lesser degree of suspicion than probable cause.

Alabama v. White, 496 U.S. 325, 330, 110 S. Ct. 2412, 2416, 110 L. Ed. 301, 309 (1990).

Specifically:

                                             12
       Reasonable suspicion is a less demanding standard than probable cause not
       only in the sense that reasonable suspicion can be established with
       information that is different in quantity or content than that required to
       establish probable cause, but also in the sense that reasonable suspicion can
       arise from information that is less reliable than that required to show probable
       cause.

Id. (internal citations omitted).

       There is no universal starting point when it comes to our analysis of a Fourth

Amendment violation. We decide where along the plane to begin our analysis depending

on the circumstances before us. Here, our analysis begins at reasonable suspicion. We

recognize that it is “importan[t] . . . not [to] focus[] on any set list of facts that must be

present for reasonable suspicion to exist, but rather to examine the totality of the

circumstances to determine whether an officer could reasonably suspect that criminal

activity is afoot.” State v. Holt, 206 Md. App. 539, 558, 51 A.3d 1, 12 (2012), aff'd, 435
Md. 443, 78 A.3d 415 (2013).

       Cartnail explains the two analytical techniques used in assessing the totality

of the circumstances:

       The idea that an assessment of the whole picture must yield a particularized
       suspicion contains two elements, each of which must be present before a stop
       is permissible. First, the assessment must be based upon all the
       circumstances. The analysis proceeds with various objective observations,
       information from police reports, if such are available, and consideration of
       the modes or patterns of operation of certain kinds of lawbreakers. From
       these data, a trained officer draws inferences and makes deductions—
       inferences and deductions that might well elude an untrained person.

       The process does not deal with hard certainties, but with probabilities.

                                      *       *      *



                                             13
       The second element contained in the idea that an assessment of the whole
       picture must yield a particularized suspicion is the concept that the process
       just described must raise a suspicion that the particular individual being
       stopped is engaged in wrongdoing. Chief Justice Warren, speaking for the
       Court in Terry v. Ohio . . . said that, “[t]his demand for specificity in the
       information upon which police action is predicated is the central teaching of
       this Court's Fourth Amendment jurisprudence.”

Cartnail v. State, 359 Md. 272, 288, 753 A.2d 519, 527–28 (2000) (quoting United States

v. Cortez, 449 U.S. 411, 418, 101 S. Ct. 690, 698, 66 L. Ed. 2d 621, 629 (1981)) (some

internal quotations omitted).

                        The Totality of the Circumstances Analysis

       Both parties agree that our totality of the circumstances analysis must focus on

reasonable suspicion, but they dispute whether the factors rise to the level of reasonable

suspicion.   Petitioner contends that the totality of the circumstances do not rise to

reasonable suspicion, even if flight is considered in the Court’s analysis. To the contrary,

Respondent argues that even if flight is not considered the officers had reasonable suspicion

to stop Mr. Sizer. Petitioner draws our focus to the unprovoked flight factor to refute the

officers’ reasonable suspicion, whereas Respondent focuses our attention on the high crime

area factor as a means of justifying the officers’ reasonable suspicion surrounding the stop.

Because the totality of the circumstances analysis “does not deal with hard certainties,” we

determine that an individual’s unprovoked flight or presence in a high crime area, or both,

are individual factors that may contribute to the reasonable suspicion calculus. Id.

       In Wardlow, which both parties rely on to advance their opposing views, the United

States Supreme Court discussed the weight to be given unprovoked flight in a high crime

area as one factor in the totality of the circumstances analysis. Illinois v. Wardlow, 528

                                             14
U.S. 119, 120 S. Ct. 673, 145 L. Ed. 2d 570 (2000). In Wardlow, a team of eight officers,

in a four car caravan, travelled through a Chicago neighborhood known for “heavy

narcotics trafficking.” Id. at 124, 120 S. Ct. at 676, 145 L. Ed. at 576. The defendant,

Wardlow, held an opaque bag in his hand, and upon noticing the last car in the police

caravan, fled on foot from the outside area where he stood. Id. at 122, 120 S. Ct. at 675,
145 L. Ed. at 575. Two officers chased him on foot, and when they finally caught him,

they conducted a pat-down and search for weapons. Id. The opaque bag he held contained

a .38 caliber handgun. Id. The suppression hearing judge denied Wardlow’s motion to

suppress the handgun, the Illinois Appellate Court reversed, and the Illinois Supreme Court

affirmed the intermediate appellate court’s conclusion that the evidence should be

suppressed. Id.

       The United States Supreme Court reversed the decision of Illinois’ highest court as

to suppression of the evidence. Wardlow, 528 U.S. at 126, 120 S. Ct. at 677, 145 L. Ed. at

577. The Supreme Court held that flight in a high crime area was relevant in a totality of

the circumstances analysis. It opined that:

       An individual's presence in an area of expected criminal activity, standing
       alone, is not enough to support a reasonable, particularized suspicion that the
       person is committing a crime. But officers are not required to ignore the
       relevant characteristics of a location in determining whether the
       circumstances are sufficiently suspicious to warrant further investigation.
       Accordingly, we have previously noted the fact that the stop occurred in a
       “high crime area” among the relevant contextual considerations in a Terry
       analysis.

Id. at 124, 120 S. Ct. at 676, 145 L. Ed. at 576 (internal citations omitted) (emphasis

added). Specifically, the Supreme Court explained:


                                              15
       In this case, moreover, it was not merely respondent’s presence in an area of
       heavy narcotics trafficking that aroused the officers’ suspicion, but his
       unprovoked flight upon noticing the police. Our cases have also recognized
       that nervous, evasive behavior is a pertinent factor in determining reasonable
       suspicion. Headlong flight—wherever it occurs—is the consummate act of
       evasion: It is not necessarily indicative of wrongdoing, but it is certainly
       suggestive of such.

Id. (internal citations omitted).

       In Bost v. State, we had occasion to consider whether a defendant’s flight in a high

crime area supplied officers with the necessary reasonable suspicion to stop him. 406 Md.
341, 348, 958 A.2d 356, 359 (2008). Officers observed Mr. Bost and a group of people

drinking alcohol and loitering on a sidewalk in a drug-trafficking area, located in

Washington, D.C., three blocks from the Maryland border. Id. at 346, 958 A.2d at 360.

As the officers approached Mr. Bost, he began briskly walking away and took flight “while

clutching his right waistband . . . .” Id. An officer pursued him on foot, under the suspicion

that he was concealing a weapon and based on the officer’s experience that Mr. Bost’s

clutching of his waistband was consistent with someone trying to conceal a weapon. Id.

Officers tackled him to the ground and then found a gun tied around his neck. Id. Officers

arrested him, and upon a search incident to the arrest, discovered $140 in cash and two,

white, rock-like substances, later determined to be crack cocaine, on his person. Id. Mr.

Bost moved to suppress the seized cocaine and weapon on the basis that the evidence was




                                             16
seized in violation of the Maryland Uniform Act on Fresh Pursuit.3 Id. at 347, 958 A.2d at

358.

       Upon review, we held that officers had reasonable suspicion to stop Mr. Bost

because he was seen in a high crime, drug-trafficking area, he took off in unprovoked flight,

and he was clutching his side, in what appeared to be an attempt to conceal a weapon. Id.

at 359–60, 958 A.2d at 360. In the case, we relied on Wardlow for the generalized

proposition that that case “had made clear that unprovoked flight is enough to support

reasonable suspicion that a crime has been committed.” Id. at 348, 958 A.2d at 360

(emphasis added). Notwithstanding our focus on unprovoked flight, in Bost we applied a

totality of the circumstances analysis, as the Wardlaw Court had done, and held that Mr.

Bost’s unprovoked flight was properly considered in the totality of the circumstances

analysis. Id. at 359, 958 A.2d at 360.

       In Crosby, we emphasized the need for hearing courts to consider the totality of the

circumstances when wholly innocent actions take place in a high crime area. Crosby v.

State, 408 Md. 490, 508, 970 A.2d 894, 904 (2009). In that case, an arresting officer, at

the suppression hearing, testified that he made the decision to approach a driver in a parked

car because: the driver was in a high crime area, he pulled in and out of “parking pads,” he

was in an area where a recent homicide had occurred, he switched his left turn signal to a


3
  The Uniform Act on Fresh Pursuit [Maryland Code, Criminal Procedure § 2-305 (2001,
2006 Cum. Supp.)] permits “[a] member of a state, county, or municipal law enforcement
unit of another state who enters [Maryland] in fresh pursuit and continues within
[Maryland] in fresh pursuit of a person to arrest the person on the ground that the person is
believed to have committed a felony in the other state has the same authority to arrest . . .
the person.” Bost v. State, 406 Md. 341, 345, 958 A.2d 356, 358 n.1 (2008).
                                             17
right turn signal, and he drove in a “big loop.” Id. at 500, 970 A.2d at 899. We reversed

the Circuit Court’s denial of Mr. Crosby’s motion to suppress the evidence and held that

the factors the arresting officer relied on “[did] not constitute ingredients that [were]

sufficiently potent enough in [that] case to enrich the porridge to the constitutionally

required consistency of reasonable suspicion,” because “the combination of [innocent]

factors, viewed in their totality, [were] no more indicative of criminal activity than any one

factor assessed individually.” Id. at 511–513, 970 A.2d at 906–07.

                The Hearing Judge’s Analysis of the Totality of the Circumstances

       In the instant case, although we determine that the police officers had reasonable

suspicion to stop Mr. Sizer, we conclude that the suppression hearing judge erred in her

application of the totality of the circumstances analysis because she based her decision on

ambiguous testimony and identified Mr. Sizer’s flight as the dispositive factor in the

analysis. The suppression hearing judge did not properly consider other pertinent factors in

her application of the totality of the circumstances analysis.

       There was no evidence at the suppression hearing that established that the parking

lot was located in the Owen Brown Village Center or established how near it was to the

Owen Brown Village Center or the area where the handgun violation had occurred. In fact,

Officer Baker testified that “to the best of [his] knowledge, that parking lot isn’t part of the

[V]illage [C]enter.” He also testified that the Patrol Unit was “waiting to see if [one of the

members of Mr. Sizer’s group] would enter where he was banned from.” Given that the

officer was waiting to see whether a certain individual would enter the banned Village



                                               18
Center area, this individual, along with the remaining group members, including Mr. Sizer,

was not in the Owen Brown Village Center.

       The suppression hearing judge did not receive any testimony regarding whether the

group was connected in any way to the Owen Brown Village Center. None of the officers

testified that the group, or any member of the group, was seen leaving or approaching the

Village Center at any time during the officers’ patrol of the pathways. The officers did not

observe anyone joining or leaving the group during their time of observation. Nor did they

testify that they observed the group demonstrating behavior consistent with the nature of

the crimes that led them to conclude that the Village Center was a high crime area.

Furthermore, none of the officers testified that they suspected any member of Mr. Sizer’s

group to be connected to the weapon violation that had been reported the previous day. As

was true for the location of the Village Center, the two officers who testified about the

handgun violation did not provide any proximal description of the area where the violation

had occurred and its relation to the parking lot where Mr. Sizer was observed.

       Because we determine that the Circuit Court erred in its application of the totality

of the circumstances analysis, we need not decide whether the Circuit Court’s erred in

finding that the parking lot was a “high or higher crime area.” In her analysis, the

suppression hearing judge did not consider other pertinent factors in their totality, such as

the officers’ suspicion of an open container violation or their attempt to investigate the

littering. Instead she found that, “the fact that Mr. Sizer ran, in and of itself, based on the

particular scenario . . . [was] not sufficient” to justify the stop. The hearing judge had

sufficient facts before her to apply the reasonable suspicion test from Terry, but she

                                              19
overlooked the import of two possible crimes that had occurred in the officers’ presence

along with Mr. Sizer’s unprovoked flight as officers approached to investigate. In other

words, her analysis abandoned consideration of the totality of the circumstances. “Under

the totality of circumstances, no one factor is dispositive.” In re David S., 367 Md. 523,

535, 789 A.2d 607, 614 (2002). Therefore, the hearing judge erred when she failed to

consider the totality of the circumstances. 4

                        Our Analysis of the Totality of the Circumstances

      Upon our independent review of the factors that were before the hearing judge, we

hold that under the totality of the circumstances, the officers had reasonable suspicion to

stop Mr. Sizer to investigate a possible open container violation as well as the improper

disposal of a glass container, whether he was in a high crime area or not. Even Mr. Sizer

concedes that when the officers approached him they were “investigating the improper

disposal of a bottle.” Pursuant to Maryland Code, Criminal Law § 10-110 (2002, 2012

Repl. Vol., 2015 Supp. Vol.), the improper disposal of waste is a criminal misdemeanor

punishable by imprisonment or fines.5 Pursuant to the Howard County Code, Title 8,



4
  According to the Concurring/Dissenting Opinion, the Majority Opinion mischaracterizes
the hearing judge’s conclusions of law. Concurrence/Dissent Slip Op. at 7. The
Concurrence/Dissent concludes that the hearing judge considered the totality of the
circumstances in her “scenario” but fails to explain what law the hearing judge applied to
the facts in order to conclude that Mr. Sizer’s flight and the “scenario” was not sufficient.
Without more, neither we, nor the Concurrence/Dissent can say precisely what the hearing
judge meant when she concluded that the “scenario” was insufficient.
5
 Mr. Sizer was not charged with improper disposal of waste or with an open container
violation.

                                                20
Subtitle 7, § 8.700 (2016), consuming or possessing alcoholic beverages on posted

commercial property or posted public parking lots is a criminal misdemeanor punishable by

imprisonment or fines. Therefore, when officers observed that a bottle was passed among

the group and then was discarded or thrown to the ground, they had reasonable suspicion to

believe that criminal activity was afoot. Mr. Sizer’s flight from the group as the officers

approached to investigate probable crimes committed in their presence shifted their focus

to Mr. Sizer, which could have reasonably heightened their suspicion that he was the

individual responsible for throwing the bottle. When Mr. Sizer ran, his flight obviously

drew the officers’ attention and intensified the officers’ investigation by shifting their focus

from the group to him as an individual. In fact, according to Officer Baker, who testified at

the suppression hearing, it appeared that Mr. Sizer ran as soon as he realized that the people

approaching were police. Thus, in conducting their investigation the officers were not

required to “simply shrug [their] shoulders and allow . . . [an apparent] criminal

[misdemeanant] to escape.” Holt v. State, 435 Md. 443, 459, 78 A.3d 415, 424 (quoting

Adams v. Williams, 407 U.S. 143, 145, 92 S. Ct. 1921, 1923, 32 L. Ed. 2d 612, 616)).

       Mr. Sizer asserts that “officers can ‘investigate’ whatever they want, for any reason

they want, but they cannot stop a person without reasonable suspicion that criminal activity

is afoot,” and that here the officers’ testimony was insufficient to establish reasonable

suspicion that a crime was being committed. We disagree that the investigating officers’

testimony in this case was insufficient to establish reasonable suspicion of suspected

criminal activity because Mr. Sizer overlooks the significance of the officers’ decision to

investigate based on the improper disposal of the bottle. The investigatory nature of a stop

                                               21
does not violate the Fourth Amendment if the stop is based on a reasonable suspicion. See

Terry, 392 U.S. at 27, 88 S. Ct. at 1883, 20 L. Ed. at 909 (“And in determining whether the

officer acted reasonably in such circumstances, due weight must be given . . . to the specific

reasonable inferences which he is entitled to draw from the facts in light of his

experience.”).

      This Court has previously examined how the Supreme Court has reconciled the

tension between an individual’s right to freedom from unlawful detainment and the extent

to which an officer may conduct an investigatory stop and we recognized that the Supreme

Court held that officers may “stop and briefly detain a person for investigative purposes if

the officers have a reasonable suspicion, supported by articulable facts, that ‘criminal

activity’ may be afoot.” In re David S., 367 Md. at 532, 789 A.2d at 612 (citing Terry v.

Ohio, 392 U.S. 1, 30, 88 S. Ct. 1868, 1884, 20 L. Ed. 2d 889, 911 (1969); see United States

v. Scott, 270 F.3d 30, 41 (1st Cir. 2001) (recognizing that “[a]n individual's flight from

police combined with other observations by a police officer may support reasonable

suspicion sufficient for detention under Terry” and also acknowledging that “[i]n Wardlow

itself, the only relevant fact other than flight known to the detaining officer was the

suspect's presence in an area known for crime,” and noting that “prior behavior . . .

suggest[s] guilt more strongly than would simple presence in such an area”) (internal

citations omitted).

      In summation, the officers had reasonable suspicion to investigate the group prior to

Mr. Sizer’s flight. The officers suspected that members of the group were consuming

alcohol; then the officers observed the improper disposal of a bottle. Because a bottle was

                                             22
thrown to the ground, it logically follows that at least one member of Mr. Sizer’s group

was responsible for the improper disposal of the bottle. Mr. Sizer’s flight, however, drew

the officers’ attention away from the group and towards him individually. Based on these

circumstances, we conclude that the officers had reasonable suspicion to stop Mr. Sizer.

After being informed that he was armed with a weapon, the officers had reasonable

suspicion to frisk him.6 Therefore, we affirm the judgment of the intermediate appellate

court on the basis that upon witnessing the likelihood that criminal activity was afoot, the

officers had reasonable suspicion to approach the group and investigate an apparent open-

container violation and littering and to stop Mr. Sizer.

                             Application of the Attenuation Doctrine

       Our primary holding is that the apprehension of Mr. Sizer after he ran from the

group that was assembled in the parking lot constituted a valid Terry stop. We hold, in the

alternative, that assuming the stop of Mr. Sizer was unlawful, the police officer’s discovery

of a valid pre-existing arrest warrant attenuated the connection between any unlawful

investigatory stop and evidence seized from Mr. Sizer during the search incident to his


6
  The Concurring/Dissenting Opinion describes the stop of Mr. Sizer as a “hard take-down”
and criticizes the officer’s conduct as unreasonable. Con./Diss. Slip Op. at 10-11. To
support its contention that the take-down was unreasonable, the Concurring/Dissenting
Opinion cites to Graham v. Connor, 490 U.S. 386, 109 S. Ct. 1865, 104 L. Ed. 2d 443
(1989). In that case, however, the Supreme Court points out that “whether [the suspect] is
actively resisting arrest or attempting to evade arrest by flight” is among the factors
considered under the objective reasonableness standard. Id. at 396, 109 S. Ct. at 1872, 104
L. Ed. 2d at 445 (emphasis added). Moreover, “[t]he calculus of reasonableness must
embody allowance for the fact that police officers are often forced to make split-second
judgments—in circumstances that are tense, uncertain, and rapidly evolving—about the
amount of force that is necessary in a particular situation.” Id. at 396–97, 109 S. Ct. at
1872, 104 L. Ed. 2d at 455–56.
                                             23
arrest. Accordingly, there would be no justification for applying the exclusionary rule to

the facts of this case.

       The State and Mr. Sizer concur that Utah v. Strieff would control the outcome of

this case if the stop were deemed unlawful. In its brief, the State pressed the argument that

the independent source doctrine or the attenuation doctrine would apply; however, at oral

argument, counsel for the State conceded that the attenuation doctrine was on point based

on the facts. Mr. Sizer agrees that the outstanding arrest warrant is an intervening

circumstance pursuant to Strieff; however, he bifurcates the evidence recovered from his

person to suggest that the pre-existing arrest warrant operates as an intervening

circumstance only with respect to the pills, not the revolver. Mr. Sizer argues that the

evidence of the revolver “came to light before the officers discovered a valid warrant for

Petitioner’s arrest.”

       Recently, in Strieff, the United States Supreme Court applied the attenuation

doctrine when it evaluated whether a pre-existing arrest warrant sufficiently attenuated “the

causal link between the government’s unlawful act and the discovery of evidence[.]” --

U.S. at --, 136 S. Ct. at 2061, 195 L. Ed. 2d at 408. We follow the precedent of that Court,

which directs us to evaluate the three factors articulated in Brown:

       First, we look to the “temporal proximity” between the unconstitutional
       conduct and the discovery of evidence to determine how closely the
       discovery of evidence followed the unconstitutional search. Second, we
       consider “the presence of intervening circumstances.”        Third, and
       “particularly” significant, we examine “the purpose and flagrancy of the
       official misconduct.”




                                             24
Strieff, -- U.S. at --, 136 S. Ct. at 2062, 195 L. Ed. 2d at 408 (citing to Brown v. Illinois,

422 U.S. 590, 603–04, 95 S. Ct. 2254, 2261–62, 45 L. E. 2d 416, 427 (1975) (internal

citations omitted). In Strieff, the Supreme Court reasoned that that an outstanding arrest

warrant was “a critical intervening circumstance that is wholly independent of the illegal

stop” and therefore the illegal stop was “sufficiently attenuated by the pre-existing arrest

warrant.” -- U.S. at --, 136 S. Ct. at 2063, 195 L. Ed. 2d at 410 (internal citation omitted)

(internal quotation marks omitted); see also Myers v. State, 395 Md. 261, 290, 909 A.2d
1048, 1065 (2006); Cox v. State, 397 Md. 200, 209–10, 916 A.2d 311, 316–17 (2007).

       The application of the attenuation doctrine is a fact-specific analysis that focuses on

when and the manner in which the evidence seized was obtained in relation to the unlawful

conduct. Where there is an outstanding arrest warrant, the attenuation doctrine applies

because the discovery of the warrant breaks the causal chain from any possible taint to the

evidence collected. Here, even assuming that the stop of Mr. Sizer was unlawful, the

discovery of a valid pre-existing arrest warrant as well as absence of flagrant police

misconduct, notwithstanding the close temporal proximity between the illegal seizure and

the discovery of the pistol, would result in the non-suppression of the evidence. Mr. Sizer

focuses on the closeness of the timing of the discovery of the revolver in relation to the

discovery of the outstanding arrest warrant. He argues that because his admission about

the revolver came before the discovery of the outstanding warrant, the warrant could not

attenuate the taint of the alleged unlawful stop. We disagree. We have previously held

that “the question of timing is not dispositive on the issue of taint, especially because there

was an outstanding arrest warrant between the initial stop and the subsequent search

                                              25
incident to arrest, even though some of the evidence was discovered shortly after the illegal

stop.” Myers, 395 Md. 261, 292, 909 A.2d at 1066 (emphasis added). The “temporal

proximity” between Mr. Sizer’s alleged unlawful stop and the discovery of the revolver

favors suppression of the evidence; however, this factor is outweighed by the intervening

circumstance and the absence of flagrant police misconduct. See e.g. Cox v. State, 397 Md.
200, 218, 916 A.2d 311, 322 (2007) (holding that a two minute time lapse weighed in the

defendant’s favor but recognizing that, “[t]he temporal proximity factor must depend . . .

on other factors to which it relates, because a ‘lengthy detention can be used to exploit an

illegal arrest at least as easily as a brief detention.’” (quoting Ferguson v. State, 301 Md.
542, 550 483 A.2d 1255, 1259 (1984)).          The discovery of the pre-existing warrant

sufficiently broke the causal chain between any Fourth Amendment violation alleged by

Mr. Sizer and the recovery of the evidence against Mr. Sizer. Therefore, had the stop of

Mr. Sizer been unlawful, the evidence recovered would still be admissible under the

attenuation doctrine.

                                        Conclusion

       The officers of the Patrol Unit had reasonable suspicion to investigate what

appeared to be criminal acts occurring in their presence and, thus, had reasonable suspicion

to stop Mr. Sizer to investigate whether he had improperly disposed of a bottle. The stop

was not unconstitutional. During the course of the stop, Mr. Sizer alerted the officers to

the presence of a gun, which justified the officers’ frisk of his person. The gun and the

pills should not have been suppressed because they were recovered after a lawful detention.

Alternatively, the gun and the pills would be admissible into evidence as a result of the

                                             26
search incident to the lawful arrest of Mr. Sizer, pursuant to the discovery of the

outstanding arrest warrant. We affirm the judgment of the Court of Special Appeals, albeit

for different reasons. Accordingly, the motion to suppress should have been denied.


                                            JUDGMENT OF THE COURT OF
                                            SPECIAL    APPEALS   AFFIRMED.
                                            COSTS IN THIS COURT TO BE PAID
                                            BY PETITIONER.




                                           27
Circuit Court for Howard County
Case No.: 13-K-15-056103
Argued: September 6, 2017

                                         IN THE COURT OF APPEALS

                                                OF MARYLAND



                                                       No. 1

                                              September Term, 2017



                                                  JAMAL SIZER

                                                         v.

                                            STATE OF MARYLAND




                                               Barbera, C.J.
                                               Greene
                                               Adkins
                                               McDonald
                                               Watts
                                               Hotten
                                               Getty,

                                                      JJ.



                                  Concurring and Dissenting Opinion by Adkins, J.,
                                              which Hotten, J., joins.



                                               Filed: November 28, 2017
       At a suppression hearing, the State has the burden to “articulat[e] a sufficient factual

basis for the stop, and appellate courts cannot fill in blanks in the evidentiary record.” In

re Jeremy P., 197 Md. App. 1, 22 (2011). Most respectfully, I write separately because the

State did not meet its burden of showing that the totality of the circumstances created

reasonable suspicion justifying the officers’ decision to chase Mr. Sizer and use a hard

take-down. We should not resolve this case by repairing the deficiencies in the State’s

arguments and evidence to provide a sufficient factual basis for reasonable suspicion.

       Despite my conclusion that this was an unreasonable seizure, the discovery of a

valid arrest warrant was a sufficiently attenuating circumstance that the evidence located

is admissible. For that reason, I dissent from the Majority’s holding that the stop was

reasonable, but concur in the alternative holding that the evidence should have been

admitted through attenuation.

        REASONABLENESS OF THE CHASE AND HARD TAKE-DOWN

       When evidence is obtained pursuant to a warrantless search or seizure, the State

carries the burden in a suppression hearing to justify the lawfulness of the officers’ conduct

and demonstrate that the evidence is admissible. See Grant v. State, 449 Md. 1, 30 (2015)

(“[W]ithout satisfying its burden of proof, the State did not establish that the evidence was

admissible . . . .”); see also Coolidge v. New Hampshire, 403 U.S. 443, 454–55 (1971).

“[T]he officer must explain how the observed conduct, when viewed in the context of all

the other circumstances known to the officer, was indicative of criminal activity.” Crosby

v. State, 408 Md. 490, 508 (2009). A reviewing court accepts the suppression court’s

factual findings unless they are clearly erroneous. Raynor v. State, 440 Md. 71, 81 (2014).
Because Mr. Sizer’s Motion to Suppress was granted, inferences in this case should be

drawn in the light most favorable to him. Id.

       Here, the Majority concludes that the hearing “judge erred in her application of the

totality of the circumstances analysis because she based her decision on ambiguous

testimony and identified Mr. Sizer’s flight as the dispositive factor in the analysis.” Maj.

Slip Op. at 18. In the Majority’s view, the hearing judge “did not consider other pertinent

factors in their totality, such as the officers’ suspicion of an open container violation or

their attempt to investigate the littering.” Id. at 18. Instead, the Majority rules that she

“abandoned consideration of the totality of the circumstances” by concluding that “‘the

fact that Mr. Sizer ran, in and of itself, based on the particular scenario . . . [was] not

sufficient,’” to find that the officers had reasonable suspicion that Mr. Sizer was engaged

in criminal activity. Id. at 19–20 (Emphasis in original).

       The Majority uses this conclusion to evade the deficiencies in the State’s claims that

the officers had reasonable suspicion to detain Mr. Sizer. The State relied heavily on

Illinois v. Wardlow, 528 U.S. 119 (2000), as well as our own similar precedent, for the

proposition that unprovoked flight in a “high crime area”1 provides sufficient reasonable

suspicion to justify an investigatory detention in this case. The Majority rightfully appears

skeptical of the evidence the State supplied that suggests that this incident took place in a

“high crime” area, but avoids addressing the issue by deciding that the Circuit Court for


       1
        The term “high crime area” has never been defined in legal jurisprudence. See
Andrew Guthrie Ferguson & Damien Bernache, The “High Crime Area” Question:
Requiring Verifiable and Quantifiable Evidence for Fourth Amendment Reasonable
Suspicion Analysis, 57 Am. U. L. Rev. 1587, 1590–91 (2008).

                                                 2
Howard County erred in applying the totality of the circumstances analysis. The Majority

concludes that upon a review of the factors before the hearing judge, the officers had

reasonable suspicion to detain Mr. Sizer for a possible open container violation and

improper disposal of a bottle regardless of whether or not he was in a high crime area.

       Reasonable suspicion requires a determination that, under the totality of the

circumstances, officers had a “particularized and objective basis for suspecting the

particular person stopped of criminal activity.” United States v. Cortez, 449 U.S. 411,

417–18 (1981) (emphasis added); see also Longshore v. State, 399 Md. 486, 507 (2007).

In evaluating the constitutionality of an investigatory detention, we consider “whether the

officer’s action was justified at its inception, and whether it was reasonably related in scope

to the circumstances which justified the interference in the first place.” Terry v. Ohio, 392
U.S. 1, 20 (1968). The issue is, whether under the totality of the circumstances, officers

had a reasonable articulable suspicion that Mr. Sizer was engaged in criminal activity that

justified their decision to seize him, and whether that seizure was “reasonably related in

scope” to the circumstances justifying that suspicion. Id.

       The tenor of the State’s arguments suggest that reviewing courts should simply

accept the “high crime” designation when officers provide general information about some

criminal activity in an area (whatever area that may be), and opine that the area is “high”

or “higher” crime. Whether an activity occurs in a high crime area can inform a police

officer’s analysis about the activity that is taking place. Bailey v. State, 412 Md. 349, 383–

84 (2010). A suspect need not be connected to previous crimes in the area, Holt v. State,

435 Md. 443, 466 (2013), but the nature of the area is relevant to reasonable suspicion


                                                  3
when the suspect’s activities appear to be the kind of criminal activity that is likely to be

occurring there. A generalized description of an area as “high crime,” without a greater

connection to the observed activities, does not support reasonable suspicion. See Bailey,
412 Md. at 384. Other Maryland cases addressing Terry stops in high crime areas

demonstrate that the nexus between the nature of the area and the observed activities is

significant in determining whether officers had reasonable suspicion. See Chase v. State,

449 Md. 283, 289 (2016) (detaining individuals for suspicion of drug trafficking based on

behavior in area known for drug trafficking); Cox v. State, 161 Md. App. 654, 671–74

(2005) (individual suspected of drug dealing had been warned away from intersection

known for heroin trafficking earlier, when officers saw him again, he fled, committing a

traffic infraction); Wise v. State, 132 Md. App. 127, 134 (2000) (suspect’s actions in

neighborhood known for drug trafficking coupled with flight after seeing officers justified

investigatory detention).

       Federal precedent provides further support. In Wardlow, the suspect was in an area

of Chicago “known for heavy narcotics trafficking” and the officers expected to encounter

individuals who were involved in those activities. 528 U.S. at 124. Wardlow’s behavior

and subsequent flight triggered the officer’s suspicion that he was engaged in drug

trafficking. In United States v. Wright, 485 F.3d 45, 53–54 (1st Cir. 2007), relying on

Wardlow and other circuits’ precedent, the First Circuit identified three specific factors

relevant to the “high crime” designation, and the designation’s relationship to reasonable

suspicion. First, “the nexus between the type of crime most prevalent or common in the

area and the type of crime suspected in the instant case”; second, the “limited geographic


                                                 4
boundaries of the area”; and third, “temporal proximity between evidence of heightened

criminal activity and the date of the stop or search at issue . . . .” Id. See also United States

v. Carruthers, 458 F.3d 459, 468 (6th Cir. 2006); United States v. Bailey, 417 F.3d 873,

877 (8th Cir. 2005); United States v. Edmonds, 240 F.3d 55, 60 (D.C. Cir. 2001); United

States v. Montero-Camargo, 208 F.3d 1122, 1138–39 (9th Cir. 2000) (en banc).

       Applying these factors, I conclude that the State failed to show that the Owen Brown

Village Center is a high crime area—a conclusion the Majority seems poised to reach, but

then abandons.2 Increased calls for service3 and concerned business owners do not permit

a conclusion that an area is “high crime.” An ongoing series of robberies at unknown

locations and times, as well as a single sighting of an individual with a handgun do not

suffice absent greater specificity. Even assuming that these incidents could be sufficient

for a finding that the area is “high crime,” there is no nexus between these crimes and the

activity in this case, or between these crimes and Mr. Sizer.4 For these reasons, I do not


       2
         The Majority points out that the group was not in the Owen Brown Village Center,
which the officers testified was a “high crime area.” The Majority also notes that the
officers did not testify that the group’s behavior was “consistent with the nature of the
crimes that led them to conclude that the Village Center was a high crime area.” The
officers’ testimony did not connect the string of robberies or the suspected gun violation to
the group. Maj. Slip Op. at 19.
       3
         Officer Schlossnagle admitted that increased calls for service are not necessarily
indicative of criminal activity, but only demonstrate that someone called the police.
       4
          Corporal Zammillo’s testimony about the satellite office is not particularly
persuasive in the “high crime” analysis. During cross-examination, he explained that there
are five satellite offices at five villages in Columbia. Mr. Sizer points out that because
there are ten villages in Columbia, half the villages have a satellite office. The presence of
this office, absent further evidence, does not support a conclusion that Owen Brown Village
is “high crime.”

                                                   5
find sufficient evidence to support the State’s contention that Wardlow is dispositive

precedent.

       The Majority’s determination that the hearing judge abandoned the totality of the

circumstances appears to be a mischaracterization of the hearing judge’s conclusions of

law. The hearing judge concluded “the fact that Mr. Sizer ran, in and of itself, based on

the particular scenario that’s being given here today, is not sufficient.” The Majority

explains that this is erroneous because no single factor is dispositive in the analysis. Maj.

Slip Op. at 20. It is evident, upon review of the record that the hearing judge did apply the

totality of the circumstances analysis.

       The officers observed a loud group in a parking lot from 25 to 35 yards away, and

the officers thought that some individuals in the group might be consuming alcohol.5 The

officers also testified that someone threw a bottle, but they did not know who threw it, or

even where the bottle originated in the group. They approached to determine who threw

the bottle. The State highlights these facts, as well as two others—that the group was in a

“high crime area” and that only Mr. Sizer fled when the officers approached—to argue that

the officers had sufficient reasonable suspicion to seize Mr. Sizer.6


       5
         The officers’ testimony is vague regarding which, if any, individuals might have
been committing alcohol violations, or indeed whether an alcohol violation was occurring.
The officers testified that some of the individuals in the parking lot “appeared to be”
drinking alcohol. Schlossnagle testified that “[t]here were bottles that appeared to be
alcohol bottles and cans . . . [A]nd a brown bag, a—bottle in a bag . . . .” Zammillo
testified that he saw “body language [that] was consistent with individuals that were
consuming alcohol; hanging around, passing a bottle back and forth.”

       Mr. Sizer was seized when the officers tackled him. See California v. Hodari D.,
       6

499 U.S. 621, 626 (1991) (seizure requires either physical force, or if no force, submission

                                                 6
      The hearing judge considered all of these factors in reaching her decision that the

seizure was unreasonable.7 She did not doubt what the officers had observed, but the

officers never saw Mr. Sizer engaging in any of these activities. Thus, at the moment the

officers reached the group, they had no reasonable articulable suspicion that Mr. Sizer was

engaged in criminal activity. He was with a group of individuals, some of whom might




to authority). Terry stops are undisputedly seizures. See Terry v. Ohio, 392 U.S. 1, 16
(1968) (“It must be recognized that whenever a police officer accosts an individual and
restrains his freedom to walk away, he has ‘seized’ that person.”).
      7
          In formulating the “scenario,” the hearing judge explained:

               The police testified today without embellishment. The Court
               found them to be truthful and credible. The issue for the Court,
               as I outlined it at the beginning, is the time-line. So as I
               understand it, and from the testimony of the officers, it’s that
               they’re there. They’re in a darker less lit area. They see this
               group of individuals which includes the Defendant, Mr. Sizer.
               That the group appears to be loitering; that the group appears
               to be drinking alcohol, open containers, and that somebody of
               the group—they cannot be sure whether it was Mr. Sizer or
               not—threw a bottle.            The police were concerned,
               understandably, and approached the group. They were in
               uniform. On their bright-blue jackets are their respective
               names and the word “Police”, and they verbally identified
               themselves as police. While they themselves had been in a
               darker area, the testimony was that there was sufficient lighting
               in the parking lot area to see the group.

               The issue before the Court is, when Mr. Sizer ran, was it
               reasonable for the police to run after him?
                                               ***
               And although I can understand the heat of the moment, I can
               understand the high crime area, the fact that Mr. Sizer ran, in
               and of itself, based on the particular scenario that’s being given
               here today, is not sufficient.

                                                   7
have been engaging in misdemeanor activities.8 The hearing judge decided that this

“scenario,” combined with Mr. Sizer’s flight, could not provide a sufficiently particularized

reasonable suspicion to detain him.

       The Majority notes that the State “implicitly concedes that the officers did not have

a particularized suspicion to stop Mr. Sizer at the moment they approached the group.”

Maj. Slip Op. at 10. It is unclear whether the Majority thinks that the officers were stopping

the entire group under Terry, or whether the officers were merely accosting the group. The

Majority reasons that “Sizer’s flight from the group as the officers approached to

investigate probable crimes committed in their presence shifted their focus to Mr. Sizer,

which could have reasonably heightened their suspicion that he was the individual

responsible for throwing the bottle.” Id. at 21. The Majority places too much weight on

Mr. Sizer’s flight.

       Unprovoked flight is a factor in the totality of the circumstances analysis. See

Wardlow, 528 U.S. at 125; Bost v. State, 406 Md. 341, 358 (2008); Collins v. State, 376
Md. 359, 372 (2003). Based on the evidence presented, it appears that the officers had a




       8
         Littering is a misdemeanor. See Maryland Code (1957, 2012 Repl. Vol., 2016
Supp.), § 10-110 of the Criminal Law Article. On brief, and at argument, the State also
suggested that officers could have reasonably suspected that Mr. Sizer was violating a
Howard County Ordinance that prohibits possessing an open container, or consuming
alcoholic beverages in posted areas. See Howard County, Maryland, Code of Ordinances
§ 8.700: Consumption and possession of alcoholic beverages in opened containers (2016).
References to laws and ordinances do not provide a particularized basis for suspecting Mr.
Sizer of wrongdoing, they only particularize the offense the officers thought might be
occurring.

                                                 8
hunch that Mr. Sizer was engaged in criminal activity because he ran at their approach.9

We do not accord weight to an “inchoate and unparticularized suspicion or ‘hunch[.]’”

Terry, 392 U.S. at 27. Officers may certainly investigate ambiguities, but they must still

be able to articulate a particularized basis for suspicion that comports with constitutional

standards.

       The Majority’s analysis is unpersuasive and accords the State too much credit. The

Majority claims that Mr. Sizer “overlooks the significance of the officers’ decision to

investigate based on the improper disposal of the bottle.” Maj. Slip Op. at 21. But under

the Majority’s reasoning, and the State’s implied concession, there is no reason to suspect

Mr. Sizer was littering without placing unwarranted weight on his flight. The officers

never testified that they believed there was a connection between Mr. Sizer’s flight and the

littering or the alcohol violations. Put simply, he ran, so they chased him.

       Although much of the evidence the hearing judge relied on was ambiguous, as the

Majority points out, this is not to either the hearing judge’s or Mr. Sizer’s detriment. The

State must demonstrate a sufficient factual basis for the stop. See Jeremy P., 197 Md. at

22. If the hearing judge resolved this issue based on ambiguous evidence, it is because the

State failed to satisfy its burden. Any inferences from these ambiguities should be drawn




       9
         Mr. Sizer’s brief suggests that he may have run because he was startled. The
officers approached out of darkness, and Officer Baker testified that the group first noticed
the officers when they were five feet away from the group. The officers testified that they
identified themselves as police during their approach, but they also described the group as
“loud.” Based on this evidence, it is not unreasonable to draw an inference that Mr. Sizer’s
flight may have not been entirely unprovoked.

                                                 9
in Mr. Sizer’s favor because the motion to suppress was granted. See Longshore, 399 Md.

at 498.

          Turning to the question of the use of a hard take-down, the Supreme Court in Terry

explained that “[t]he manner in which [a] seizure and search were conducted is, of course,

as vital a part of the inquiry as whether they were warranted at all.” 392 U.S. at 28. The

Supreme Court has held that claims that “law enforcement officials used excessive force

in the course of making an arrest, investigatory stop, or other ‘seizure’” of an individual

must be analyzed under the “objective reasonableness” standard of the Fourth Amendment.

Graham v. Connor, 490 U.S. 386, 394 (1989). The Fourth Amendment permits “some

degree of physical coercion or threat thereof” in making an investigatory stop. Id. at 396.

The “reasonableness” of a seizure depends both on when it occurred and how it is carried

out. See id. at 395 (citing Tennessee v. Garner, 471 U.S. 1, 7–8 (1985)).

          Whether a seizure is reasonable “requires careful attention to the facts and

circumstances of each particular case, including the severity of the crime at issue, whether

the suspect poses an immediate threat to the safety of the officers or others, and whether

he is actively resisting arrest or attempting to evade arrest by flight.” Id.; see also Cty. of

Los Angeles v. Mendez, 137 S. Ct. 1539, 1546 (2017). A court must consider “whether the

officers’ actions are ‘objectively reasonable’ in light of the facts and circumstances

confronting them, without regard to their underlying intent or motivation.” Graham, 490
U.S. at 397.

          Under the totality of the circumstances, the officers’ conduct was not reasonable.

The officers lacked a particularized basis to suspect Mr. Sizer of criminal activity. There


                                                 10
was no reason to believe that he was a threat to officer safety at the time of the chase and

tackle because he stated that he had a gun during the tackle.10 The officers seized Mr.

Sizer before they were aware that he armed. See California v. Hodari D., 499 U.S. 621,

626 (1991).

       Maryland permits warrantless arrests for individuals who have committed or

attempted to commit a misdemeanor “in the presence of or within the view of the police

officer.” Maryland Code (1957, 2008 Repl. Vol.), § 2-202(a) of the Criminal Procedure

Article. If the officer has probable cause to believe that the misdemeanor is being

committed in his presence or in his view, he may arrest any person whom the officer

reasonably believes has committed the crime. Id. § 2-202(b). Assuming that throwing

the bottle was littering, or that someone in the group was consuming alcohol, the officers

did not know who committed these offenses. The officers could not reasonably believe it

was Mr. Sizer when they testified that they had not observed anyone in particular doing

those activities. See Parks v. State, 4 Md. App. 432, 434 (1968) (warrantless arrest for

littering was unlawful when officers did not see arrestee littering and there was no evidence

of a common criminal design to litter).

       Finally, the nature of the suspected offenses does not suggest that a hard take-down

was reasonable. Our prior cases on the use of force in investigatory detentions have dealt


       10
          There was some dispute during the hearing regarding precisely when Mr. Sizer
said “I have a pistol,” and whether that statement occurred before or after Schlossnagle
tackled him. The hearing judge also found that Mr. Sizer made the statement “in the
process of Officer Schlossnagle taking him down . . . .” This factual finding was not
clearly erroneous given the speed of events and the ambiguities in timing. See Raynor v.
State, 440 Md. 71, 81 (2014).

                                                11
with crimes that presented a threat to public safety, with identified suspects. See In re

David S., 367 Md. 523, 539 (2002) (officers saw a suspect with what appeared to be a

handgun); Lee v. State, 311 Md. 642, 661–67 (1988) (officers detained suspects in an armed

robbery who had injured an individual and were believed to be armed); Cf. Longshore, 399
Md. at 517. I am reluctant to extend our reasoning in those cases to minor misdemeanor

offenses when the officer lacks particularized suspicion that the detained individual is

engaged in criminal activity. Under the totality of the circumstances in this case, I conclude

that it was unreasonable for the officers to chase and tackle Mr. Sizer.

                                     ATTENUATION

       Although I disagree with the Majority’s conclusion that this stop was constitutional,

I concur in their alternative holding, that the officer’s unlawful conduct was attenuated by

the discovery of the arrest warrant.11      To determine whether attenuation applies, a

reviewing court considers three factors first set forth in Brown v. Illinois, 422 U.S. 590

(1975); see also Miles v. State, 365 Md. 488, 522 (2001). First, we examine the “‘temporal

proximity’ between the unconstitutional conduct and the discovery of the evidence to

determine how closely the discovery of evidence followed the unconstitutional search.”

Utah v. Strieff, 136 S. Ct. 2056, 2062 (2016) (quoting Brown, 422 U.S. at 603). Second,

we examine the intervening circumstances. Third, we “examine ‘the purpose and flagrancy

of the official misconduct.’” Id. (quoting Brown, 422 U.S. at 604).




       11
        I agree with the Majority that the independent source doctrine is not applicable.
Because attenuation applies, there is no reason to reach this issue.

                                                 12
                                   Temporal Proximity

       The temporal proximity factor weighs against attenuation if there is no “substantial

time” between the “unlawful act and when the evidence is obtained.” Id.; see also Cox v.

State, 397 Md. 200, 218 (2007). The officers testified that the sequence of events happened

very quickly. Mr. Sizer stated that he had a gun as he was being tackled, and the search

took place almost immediately after the officers cuffed Mr. Sizer and discovered the

warrant. Generally, an unlawful stop and near-contemporaneous discovery of evidence

will not be a sufficient lapse in time to “attenuate the taint of a presumptively illegal

stop . . . .” Cox, 397 Md. at 218. Thus, the temporal proximity factor here favors rejecting

attenuation because no substantial time elapsed. See Strieff, 136 S. Ct. at 2062; Cox, 397
Md. at 218.

                               Intervening Circumstances

       “[A]n intervening circumstance is an event that breaks the causal connection

between the unlawful conduct and the derivative evidence.” Ferguson v. State, 301 Md.
542, 551 (1984). Even before Strieff,12 we have found that discovery of a valid arrest

warrant after an unconstitutional detention is an intervening circumstance that weighs in

favor of attenuation. See Cox, 397 Md. at 219; Myers v. State, 395 Md. 261, 227–28

(2006). The discovery of an arrest warrant that is “wholly independent of the illegal




       12
          The Supreme Court applied Segura v. United States, 468 U.S. 796 (1984) in its
reasoning in Utah v. Strieff, 136 S. Ct. 2056 (2016). The Court acknowledged that Segura
applied the independent source doctrine, not attenuation, but concluded that the principle
relating to a valid arrest warrant was applicable in attenuation. Strieff, 136 S. Ct. at 2062.

                                                 13
stop”13 breaks the causal chain because the warrant compels the officer to arrest the

suspect. Strieff, 136 S. Ct. at 2063.

       Corporal Zammillo was compelled to arrest Mr. Sizer when he recognized him from

prior interactions and knew that he had an open warrant. See id. at 2062. Officer

Schlossnagle became aware of the gun through Mr. Sizer’s statement during an unlawful

seizure before Zammillo recognized Mr. Sizer and discovered the arrest warrant, however,

officers searched the backpack and found the gun after the warrant discovery. The

question is whether this fact affects the intervening circumstance factor such that it weighs

against attenuation.

       In Cox, after detaining two individuals without reasonable suspicion, the officers

learned that Cox had an outstanding warrant for failure to appear in court on drug charges

and arrested him. 397 Md. at 205. After the arrest, the officers found marijuana on the

ground where Cox had been sitting. Id. We concluded that the presence of the warrant

favored attenuation because the valid arrest warrant gave officers probable cause to arrest

Cox before they found the marijuana. Id. at 219.

       In Myers, an officer initiated a traffic stop and observed a screwdriver in plain view

that could make pry marks consistent with those found at some recent burglaries. The

officer learned that Myers had outstanding warrants from another jurisdiction and took him

into custody. A search incident to arrest revealed further evidence of burglary. 395 Md.
13
           In Taylor v. Alabama, 457 U.S. 687, 692 (1982), the Supreme Court determined
that an arrest warrant filed after an unconstitutional arrest did not serve as an intervening
circumstance because the officers secured the warrant using information obtained from the
illegality.

                                                14
at 268–69. We assumed the stop was invalid, but concluded that the arrest warrant

“sufficiently attenuated” the tainted stop such that the exclusionary rule did not apply. Id.

at 277–78. As the Majority opinion notes, we determined in Myers that the timing was not

“dispositive” because “there was an outstanding arrest warrant discovered between the

initial stop and the subsequent search incident to arrest, even though some of the evidence

was discovered shortly after the illegal stop.” Id. at 292 (emphasis added).

       Mr. Sizer cites People v. Maggit, No. 335651, 2017 WL 2351500 (Mich. Ct. App.

May 30, 2017), suggesting that case supports rejecting attenuation here. In Maggit, the

Michigan Court of Appeals paid careful attention to the timing of the seizure and the

discovery of a warrant to determine whether intervening circumstances favored

suppression. Id. at *10. The court pointed out that Strieff involved a “fact pattern[] of (1)

invalid seizure; (2) discovery of a valid arrest warrant; and (3) search and discovery of

contraband . . . .” Id. The court distinguished Maggit based on the difference in the fact

pattern: “(1) invalid seizure; (2) search and discovery of contraband; and (3) discovery of

a valid arrest warrant.” Id. The court determined that the warrant in that case was not an

intervening act because it “had no effect on the actions taken by the police in this case, nor

did it have any effect on the evidence that was recovered from the defendant.” Id.

       Here, the fact pattern diverges from both Strieff, Cox, and Maggit, but is consistent

with Myers: (1) An invalid seizure and some evidence; (2) discovery of an arrest warrant;

and (3) search and discovery of contraband. Like Myers, although some evidence was

obtained before the discovery of the warrant, the gun was found after the discovery of the

warrant and the arrest. Unlike in Maggit, the search was incident to a lawful arrest. In


                                                 15
Maggit, the arrest itself was unlawful, despite the later discovery of a valid warrant. See

2017 WL 2351500, at *10. I agree with the Majority that Myers sufficiently resolves the

issue. The presence of a valid unrelated arrest warrant supports attenuation, even if some

evidence is found before the arrest warrant. See 395 Md. at 292. I reach this conclusion

because there was no substantial lapse in time between the illegality and the intervening

circumstance, and the officers had not taken any significant action based on Mr. Sizer’s

statement, such as searching his bag. Thus, this factor weighs in favor of the State.

                   The Purpose and Flagrancy of Police Misconduct

       This factor reflects the exclusionary rule’s goal of deterring police misconduct by

“favoring exclusion only when the police conduct is most in need of deterrence—that is,

when it is purposeful or flagrant.” Strieff, 136 S. Ct. at 2063. Flagrancy requires more

severe police misconduct than the mere absence of proper cause for a seizure. Id. at 2064;

see also Myers, 395 Md. at 293 (officer’s conduct was not flagrant only because the stop

was invalid).

       Here, the officers accosted the group after an unknown member of the group made

an ill-advised decision to throw a bottle in the parking lot, and the officers suspected that

some members of the group might be drinking. Although they lacked suspicion that Mr.

Sizer had done anything, it was not unreasonable for the officers to approach the group.

There is no evidence in the record of a pattern of systemic police misconduct by the Howard

County Police Department. See Strieff, 136 S. Ct. at 2063; Maggit, 2017 WL 2351500, at

*10. While the officers’ decision to chase and tackle Mr. Sizer may have been an error in

judgment, given the lack of reasonable suspicion that he was engaged in criminal activity,


                                                16
absent further evidence of misconduct, I do not conclude their conduct was purposeful or

flagrant. Thus, this factor weighs in favor of the State. The arrest warrant, therefore,

sufficiently attenuated the illegality, and the evidence of the gun should have been

admitted.14

                                      CONCLUSION

       I agree with the Majority that the evidence is admissible because the valid, unrelated

arrest warrant sufficiently attenuated the unreasonable seizure. I do not agree, however,

with the Majority’s conclusion that the seizure of Mr. Sizer was reasonable under the

totality of the circumstances. I do not suggest officers should permit individuals suspected

of committing crimes to escape. But at a suppression hearing, the State must demonstrate

that the officers had a sufficient factual basis to stop a citizen—especially when that stop

is a hard take-down. Grant, 449 Md. at 30; Jeremy P., 197 Md. App. at 22. They failed to

do so. This Court should not shoulder that burden.

       Judge Hotten has authorized me to state that she joins this Concurring and

Dissenting Opinion.




       14
           When Mr. Sizer was being processed for detention at Booking, a corrections
officer located a bag of pills in Mr. Sizer’s sock. Schlossnagle referred to this as a “search
incident to detention” as a matter of “protocol.” This appears to be an inventory search,
which is a well-recognized exception to the Fourth Amendment warrant requirement. See
Illinois v. Lafayette, 462 U.S. 640, 645–47 (1983).

                                                 17